DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 12/18/2020:  Refer to the updated rejection below in view of amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 1 line 28: It is unclear what “a second band of frequencies” refers to since claim 1 does not mention another band of frequencies or a first band of frequencies.
b)  Claim 5: 
- Line 6: “the other access point” lacks antecedent basis.
- Line 9: “the other electronic device” lacks antecedent basis. 
- It is unclear how the “another access point” (line 4) performs a scan for communication associated with the electronic device (lines 4-5) when the “access point” (line 1) provides the fake traffic to the electronic device for measurement (lines 7-10).  The “another access point” (line 4) is not 
c)  Claim 16 line 24: It is unclear what “a second band of frequencies” refers to since claim 16 does not mention another band of frequencies or a first band of frequencies.
d)  Claim 17: 
- Line 6: “the other access point” lacks antecedent basis.
- Line 9: “the other electronic device” lacks antecedent basis. 
- It is unclear how the “another access point” (line 4) performs a scan for communication associated with the electronic device (lines 4-5) when the access point (line 1) provides the fake traffic to the electronic device for measurement (lines 7-10).  The “another access point” (line 4) is not communicating traffic with the electronic device so it is unclear how the “another access point” can scan the communication channel associated with the electronic device (lines 4-5).  
e)  Claim 19 line 22: It is unclear what “a second band of frequencies” refers to since claim 19 does not mention another band of frequencies or a first band of frequencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0358990 to Kovacs et al in view of U.S. Publication No. 2014/0162680 to Kotecha et al, and in further view of U.S. Publication No. 2007/0015509 to Xiang.
Referring to claim 1, Kovacs et al disclose in Figures 1-4 an access point (eNB), comprising: 

An antenna node configured to couple to an antenna (not shown, but Sections 0037-0038 disclose that input unit 204 receives signals from an antenna and output unit 206 transmits signals to an antenna).
An interface circuit (interfacing unit 202 comprising input unit 204 and output unit 206), coupled to the network node and the antenna node, configured to communicate via wireless communication with one or more electronic devices (UE; eNB communicates with UE via wireless communication using interfacing unit 202) … and to communicate via wired communication or wireless communication with one or more second access points (neighboring eNBs; eNB communicates with neighboring eNBs via wired or wireless communication using interfacing unit 202; Section 0043) …, wherein the access point is configured to:
Communicate (Sections 0043-0047), via the antenna node, one or more packets or frames intended for or associated with the one or more electronic devices.  Using the antenna of input unit 204 and output unit 206, eNB communicates frames (Section 0045) with UE on a shared frequency band.  eNB may have frequency bands on the shared frequency band and frequency bands which may be shared or dedicated to the eNB.  
Determine (Sections 0043-0047), based at least on the communication, an available capacity metric of the access point.  eNB determines the available capacity on a specific frequency band it is using for communication.  The frequency band may comprise the shared frequency band and/or another frequency band the eNB may use for communication.  The estimate of available capacity is calculated on the basis of measurements, including a RSRP and RSRQ, performed on the frequency bands.  These measurements may be performed by UE as requested by an eNB.   So: eNB sends frames to UE, then UE measures the RSRP and RSRP of the frames, then UE sends the RSRP and RSPQ measurements to eNB, 
Provide (Section 0046), to the network node or the antenna node, one or more messages (CAC IE) intended for the one or more second access points, wherein the one or more messages comprise the determined available capacity metric.   eNB then communicates, via the antenna of output unit 206, the available capacity to neighboring eNBs over an X2 interface using a Composite Available Capacity Information Element (CAC IE), which indicates the overall available resource level in a cell in either downlink or uplink.  
Receive (Section 0046), at the network node or the antenna node, one or more second messages associated with the one or more second access points, wherein the one or more second messages comprise available capacity metrics of the one or more second access points.  Each eNB determines the available capacity on a specific frequency band it is using for communication and communicates the available capacity to neighboring eNBs.  So: eNB receives, via the antenna of input unit 204, the available capacity from each of the neighboring eNBs.  
Compare (steps 304, 306; Sections 0048-0066) the available capacity metric and a parameter (capacity adjustment factor) corresponding to the available capacity metrics.  Step 304: eNB performs interference coordination with neighboring eNBs by muting resource blocks of frequency bands that experience interference, which affects the available capacity of eNB and the available capacity of neighboring eNBs, since no data can be communicated in the muted resource blocks.  Step 306: eNB adjusts its available capacity based on the interference coordination by using a capacity adjustment factor according to equations of Sections 0060-0064; neighboring eNB also adjusts their respective available capacity based on the interference coordination by using a capacity adjustment factor according to equations of Sections 0060-0064.  eNB and neighboring eNBs then communicate their adjusted available capacity with one another.  eNB then compares its adjusted available capacity with 
Dynamically perform (step 308; Sections 0067-0072), based at least in part on the comparison, load balancing, wherein the load balancing comprises selectively providing a instruction intended for at least a first electronic device (UE) of the one or more electronic devices, wherein the instruction indicates that the first electronic device, which is associated with the access point, transition to a different communication channel.  eNB compares its adjusted available capacity with the adjusted available capacity of neighboring eNBs in order to perform handovers/load balancing among eNBs (Sections 0021, 0056, 0065).  eNB performs handovers/load balancing for UE through traffic steering by determining which frequency band has available capacity for serving UE traffic, and then steering the UE traffic to that frequency band, where the UE traffic is scheduled resources for communicating it on towards its destination.  When the UE traffic at eNB is handed over/steered to a frequency band of a second eNB that has the capacity for the UE traffic, UE is handed over from eNB to the second eNB, so the eNB instructs UE to hand over from eNB to the second eNB (Sections 0021, 0056, 0065), (claimed “wherein the load balancing comprises selectively providing a instruction intended for at least a first electronic device of the one or more electronic devices, and wherein the instruction indicates that the first electronic device, which is associated with the access point, transition to a different communication channel”).  Also, when UE traffic at a frequency band of eNB is handed over/steered to a second frequency band of eNB that has the capacity for the UE traffic, UE is handed over from the frequency band of eNB to the second frequency band of eNB, so eNB instructs the UE to hand over from the first frequency band of eNB to the second frequency band of eNB (Sections 0021, 0056, 0065), (claimed “wherein the load balancing comprises selectively providing a instruction intended for at least a first electronic device of the one or more electronic devices, and wherein the instruction indicates that the 
…
Wherein the different communication channel is in a second band of frequencies and is associated with the access point.  Section 0043 lines 7-10: eNB may have frequency bands on the shared frequency band and frequency bands which may be shared or dedicated to the eNB (claimed “the communication channel is in a second band of frequencies and is associated with the access point”; a frequency band that is dedicated to the eNB is associated with the eNB; a frequency band that is dedicated to the eNB reads on the claimed “second band of frequencies” since the frequency band that is dedicated to the eNB is different from the shared frequency band).  Refer to Sections 0021-0080.
Kovacs et al do not disclose …an interface circuit, coupled to the network node and the antenna node, configured to communicate via wireless communication with one or more electronic devices in a WLAN that is compatible with an IEEE 802.11 standard, and to communicate via wired communication or wireless communication with one or more second access points in the WLAN…
Kotecha et al disclose in Sections 0013 and 0018 where in load balancer performs loading balancing among networks based on the available capacity of the networks, wherein the networks are WLAN that is compatible with IEEE 802.11.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include …an interface circuit, coupled to the network node and the antenna node, configured to communicate via wireless communication with one or more electronic devices in a WLAN that is compatible with an IEEE 802.11 standard, and to communicate via wired communication or wireless communication with one or more second access points in the WLAN… One would have been motivated to do so to so since a IEEE 802.11 WLAN is a conventional wireless local area network used for data communications.
recommendation intended for at least a first electronic device of the one or more electronic devices, wherein the recommendation indicates that the first electronic device, which is associated with the access point, transition to a different communication channel, and wherein the recommendation allows the first electronic device to accept the transition or to ignore the recommendation and to remain with a current communication channel.  
Xiang discloses in Figures 4-11B that BS sends a handover request (claimed “recommendation”) to MS including a list of recommended BSs that MS can handover to.  MS can accept the recommended handover request (claimed “the recommendation allows the first electronic device to accept the transition…”).  MS can also reject the recommended handover request and BS would not ask for handover again within a predetermined period of time or under some predetermined conditions, so that MS remains with the current BS (claimed “the recommendation allows the first electronic device to … ignore the recommendation and to remain with a current communication channel”). Refer to Sections 0008, 0009, and 0032-0054.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include  …dynamically perform, based at least in part on the comparison, load balancing, wherein the load balancing comprises selectively providing a recommendation intended for at least a first electronic device of the one or more electronic devices, wherein the recommendation indicates that the first electronic device, which is associated with the access point, transition to a different communication channel, and wherein the recommendation allows the first electronic device to accept the transition or to ignore the recommendation and to remain with a current communication channel.  One would have been motivated to do so to so that serving BS can recommend the target BS with the best path metric to SS, but also allow SS to ignore the recommendation and remain with the current BS, thereby making the system more flexible for SS. 

	Referring to claim 3, Kovacs et al disclose in Figures 1-4 wherein, prior to the load balancing, communication with the first electronic device uses the band of frequencies.  Each eNB communicates with UE on a shared frequency band.  eNB may have frequency bands on the shared frequency band and frequency bands which may be shared or dedicated to the eNB.  eNB determines the available capacity on a specific frequency band it is using for communication.  The frequency band may comprise the shared frequency band and/or another frequency band the eNB may use for communications.  The available capacity is later used to determine handovers/load balancing, so eNB is communicating with UE using the frequency bands on which the available capacity is determined before load balancing occurs.  Refer to Sections 0021-0080.
Referring to claim 13, Kovacs et al disclose in Figures 1-4 wherein the access point is configured to repeat performing the dynamic load balancing after a time interval has elapsed (when one or more parameters of the interference coordination are changed).  “In 310 the available capacity is determined on the basis of interference coordination between neighbouring eNBs on the share frequency band and the method ends in 310.  It should be appreciated that the method may be executed again, for example, when one or more parameters of the interference coordination are changed.” (Section 0073).  Refer to Sections 0021-0080.

Communicating one or more packets or frames intended for or associated with one or more electronic devices….
Determining, based at least on the communication, an available capacity metric of the access point.
Providing one or more messages intended for one or more second access points, wherein the one or more messages comprise the determined available capacity metric.
Receiving one or more second messages associated with the one or more second access points, wherein the one or more second messages comprise available capacity metrics of the one or more second access points.
Comparing the available capacity metric and a parameter corresponding to the available capacity metrics.
Dynamically performing, based at least in part on the comparison, load balancing, wherein the load balancing comprises selectively providing a instruction intended for at least a first electronic device of the one or more electronic devices, wherein the instruction indicates that the first electronic device, which is associated with the access point, transition to a different communication channel.
…
Wherein the different communication channel is in a second band of frequencies and is associated with the access point.  
in a WLAN that is compatible with an IEEE 802.11 standard…
Kovacs et al also do not disclose …dynamically performing, based at least in part on the comparison, load balancing, wherein the load balancing comprises selectively providing a recommendation intended for at least a first electronic device of the one or more electronic devices, and wherein the recommendation indicates that the first electronic device, which is associated with the access point, transition to a different communication channel, and wherein the recommendation allows the first electronic device to accept the transition or to ignore the recommendation and to remain with a current communication channel.  Refer to the rejection of claim 1.
Referring to claim 19, Kovacs et al disclose in Figures 1-4 a method for performing dynamic load balancing, comprising: 
By an access point (eNB):
Communicating one or more packets or frames intended for or associated with one or more electronic devices...
Determining, based at least on the communication, an available capacity metric of the access point.
Providing one or more messages intended for one or more second access points, wherein the one or more messages comprise the determined available capacity metric.
Receiving one or more second messages associated with the one or more second access points, wherein the one or more second messages comprise available capacity metrics of the one or more second access points.
Comparing the available capacity metric and a parameter corresponding to the available capacity metrics.
instruction intended for at least a first electronic device of the one or more electronic devices, wherein the instruction indicates that the first electronic device, which is associated with the access point, transition to a different communication channel.
…
Wherein the different communication channel is in a second band of frequencies and is associated with the access point.  
Kovacs et al do not disclose … communicating one or more packets or frames intended for or associated with one or more electronic devices in a WLAN that is compatible with an IEEE 802.11 standard…
Kovacs et al also do not disclose …dynamically performing, based at least in part on the comparison, load balancing, wherein the load balancing comprises selectively providing a recommendation intended for at least a first electronic device of the one or more electronic devices, and wherein the recommendation indicates that the first electronic device, which is associated with the access point, transition to a different communication channel, and wherein the recommendation allows the first electronic device to accept the transition or to ignore the recommendation and to remain with a current communication channel.  Refer to the rejection of claim 1.
	Referring to claim 20, refer to the rejection of claim 5.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0358990 to Kovacs et al in view of U.S. Publication No. 2014/0162680 to Kotecha et al in view of U.S. Publication No. 2007/0015509 to Xiang, and in further view of U.S. Publication No. 2009/0163223 to Casey et al.
Referring to claim 4, Kovacs et al disclose in Figures 1-4 wherein the comparison indicates that the access point is overloaded in a band of frequencies.  eNB performs handovers/load balancing overloaded in a band of frequencies”), eNB steers the UE traffic to another eNB or another frequency band of eNB.  Refer to Sections 0021-0080.  Kovacs et al does not specifically disclose that the access point is the claimed “overloaded in a band of frequencies”.
	Kovacs et al do not specifically disclose wherein the comparison indicates that the access point is overloaded in a band of frequencies.
Casey et al disclose in Figures 1-16 wherein each BS determines and compares its available capacity and the available capacity of neighboring BS’s to determine which BS’s are overloaded, and then hands over UEs from the overloaded BS’s to neighboring BS’s that have available capacity.  Figure 2b: BS1, BS2, and BS3 have underload and overload thresholds; BS2 is overloaded so BS2 traffic is handed over to BS3 which is underloaded.  Figure 7: BS1, BS2, and BS3 have underload and overload thresholds for RT and NRT traffic; BS2 is overloaded with NRT traffic so BS2 NRT traffic is handed over to BS3 which is underloaded with NRT traffic.  Refer to Sections 0004-0006 and 0053-0098.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the comparison indicates that the access point is overloaded in a band of frequencies.  One would have been motivated to do so since when an eNB cannot support received traffic, eNB is overloaded.  
Referring to claim 8, Kovacs et al do not disclose wherein the parameter comprises a headroom value plus a moment of a distribution of the available capacity metrics.  Kovacs et al only disclose that the parameter is a capacity adjustment factor; refer to the rejection of claim 1.  
Casey et al disclose in Figures 1-16 wherein each BS determines and compares its available capacity and the available capacity of neighboring BS’s to determine which BS’s are overloaded, and parameter”), wherein L is the average BS resource utilization (claimed “moment of a distribution of the available capacity metrics”; average BS resource utilization reads on the claimed “moment of a distribution of the available capacity metrics” since the specification of the pending application discloses in Sections 0013, 0055, and 0075 that a “moment of a distribution of the available capacity metrics” is an average 
or a median of the available capacity metrics) and dL is a hysteresis margin which indicates how much traffic imbalance will be tolerated (claimed “headroom value”; the specification of the pending application does not specifically define a “headroom value” so a hysteresis margin reads on the “headroom value”).  Figure 2b:  BS2 is overloaded since its resource utilization exceeds L+dL, so its traffic is handed over to BS3.  Figure 7: BS2 is overloaded since its NRT resource utilization exceeds a threshold plus a hysteresis margin, so its NRT traffic is handed over to BS3.  Refer to Sections 0004-0006 and 0053-0098, specifically Sections 0005, 0006, 0059-0061, 0083, 0086, 0088, and 0098. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the parameter comprises a headroom value plus a moment of a distribution of the available capacity metrics.  One would have been motivated to do so to reduce the ping-pong effect of a UE being handed off between BS’s by using a hysteresis margin to tolerate load unbalance after which load balancing is triggered (Section 0005).
Claims 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0358990 to Kovacs et al in view of U.S. Publication No. 2014/0162680 to Kotecha et al in view of U.S. Publication No. 2007/0015509 to Xiang, and in further view of U.S. Publication No. 2019/0320385 to Bhartia et al (support found in Provisional Application No. 62/357,553).
Referring to claim 6, Kovacs et al do not disclose wherein providing the recommendation uses a BTM protocol.
wherein providing the recommendation uses a BTM protocol.  One would have been motivated to do so since the BTM protocol is a communication protocol for data communication between the access point and client devices and which also allows access points to steer clients away.
Referring to claims 7 and 18, Kovacs et al do not disclose wherein, when the first electronic device does not support the BTM protocol, the access point is configured to de-associate from the first electronic device.
Bhartia et al disclose “In some implementations, the access point steers away the client device by sending a BSS Transition Management Request frame to the client device if the client device supports IEEE 802.11v.  In some implementations, the access point sends a disassociation frame to the client device if the client device does not support IEEE 802.11v.” (Section 0047 lines 24-26).  Therefore, it wherein, when the first electronic device does not support the BTM protocol, the access point is configured to de-associate from the first electronic device.  One would have been motivated to do so to since according to the convention, the access point sends a disassociation frame to the client device if the client device does not support IEEE 802.11v.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0358990 to Kovacs et al in view of U.S. Publication No. 2014/0162680 to Kotecha in view of U.S. Publication No. 2007/0015509 to Xiang, and in further view of U.S. Publication No. 2012/0202498 to Sachs et al.
Kovacs et al do not disclose wherein, prior to providing the recommendation, the access point is configured to identify at least the first electronic device based at least in part on one or more performance metrics associated with at least a subset of the one or more electronic devices.
Sachs et al disclose the use of criteria for determining which mobile stations should be selected for handover.  “For example, mobile stations having the highest gain, mobile stations having the lowest bit rate at the serving access node (when not cooperating), or mobile stations having the highest bit rate at a target access node (when potentially cooperating) may be selected for handover. The serving access node can also select mobile stations generating the highest load on a transport link for a handover.” (Section 0069 lines 3-10).  So, performance metrics such as bit rate and load of mobile stations can be used to determine which mobile stations are selected for handover.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein, prior to providing the recommendation, the access point is configured to identify at least the first electronic device based at least in part on one or more performance metrics associated with at least a subset of the one or more electronic devices.  One would have been motivated to do so .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0358990 to Kovacs et al in view of U.S. Publication No. 2014/0162680 to Kotecha in view of U.S. Publication No. 2007/0015509 to Xiang in view of U.S. Publication No. 2012/0202498 to Sachs et al, and in further view of U.S. Publication No. 2012/0329497 to Yamazaki.
Kovacs et al do not disclose wherein the first electronic device has a higher traffic volume and a lower transmission rate than a remainder of the one or more electronic device.
Sachs et al disclose the use of criteria for determining which mobile stations should be selected for handover.  “For example, mobile stations having the highest gain, mobile stations having the lowest bit rate at the serving access node (when not cooperating) (claimed “lower transmission rate than a remainder of the one or more electronic device”), or mobile stations having the highest bit rate at a target access node (when potentially cooperating) may be selected for handover. The serving access node can also select mobile stations generating the highest load (claimed “has a higher traffic volume … than a remainder of the one or more electronic device”) on a transport link for a handover.” (Section 0069 lines 3-10).  So, mobile stations have the lowest bit rate (claimed “lower transmission rate”) and highest load (claimed “higher traffic volume”) are selected for handover.  Also, Yamazaki discloses that the load indicates the traffic volume of a node.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first electronic device has a higher traffic volume and a lower transmission rate than a remainder of the one or more electronic device.  .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0358990 to Kovacs et al in view of U.S. Publication No. 2014/0162680 to Kotecha in view of U.S. Publication No. 2007/0015509 to Xiang in view of view of U.S. Publication No. 2012/0202498 to Sachs et al in view of U.S. Publication No. 2015/0223135 to Ratasuk et al in view of U.S. Publication No. 2014/0269382 to Ryan et al, and in further view of U.S. Publication No. 2008/0198752 to Fan et al.
Kovacs et al do not disclose wherein identifying at least the first electronic device comprises: normalizing the one or more performance metrics associated with at least the subset of the one or more electronic devices; calculating distance metrics of at least the subset of the one or more electronic devices based at least in part on the normalized one or more performance metrics associated with at least the subset of the one or more electronic devices, wherein a given distance metric is calculated among normalized one or more performance metrics associated with at least the subset of the one or more electronic devices, and wherein the given distance metric comprises a Euclidean distance; and ranking at least the subset of the one or more electronic devices based at least in part on the calculated distance metrics.
Ratasuk et al disclose in Figures 2-4 that eNB 107 of macrocell 106 decides the order of handing off UE’s from macrocell 106 to picocell 105 based on channel performance metrics, including RSRP/RSRQ measurements of picocell 105, RSRP/RSRQ measurements of macrocell 106, distance from the picocell 105, CQI of the macrocell 106, and UE data rates.  For the distance metric of each UE from picocell 105: eNB 107 sorts UEs by distance from picocell 105 in ascending order and hands off users in that order; UEs closer to picocell 105 are handed off before UEs farther away from picocell 105 (claimed “…calculating distance metrics of at least the subset of the one or more electronic devices…; and ranking at least the subset of the one or more electronic devices based at least in part on the calculated distance metrics”).  Refer to Sections 0010 and 0077-0080.  Ratasuk et al do not disclose the claimed “normalizing the one or more performance metrics associated with at least the subset of the one or more electronic devices; calculating distance metrics of at least the subset of the one or more electronic devices based at least in part on the normalized one or more performance metrics associated with at least the subset of the one or more electronic devices, wherein a given distance metric is calculated among normalized one or more performance metrics associated with at least the subset of the one or more electronic devices…”.  Ryan et al disclose in Figures 3-7 a network system that collects operation data of a network element over a plurality of time periods, determines operational run time of the network element based on the operation data, calculates a normalization value based on the operational run time, and then normalizes the performance metric for the network element using the normalization value.  The operational run time is determined by dividing a number of total call sessions by a number of expected call sessions, wherein the number of expected call sessions is determined based on historical data of the target cell, or from data such as a distance from the target cell (Section 0047).  Refer to Sections 0005, 0009, 0010, and 0034-0074.  By applying Ryan et al to Ratasuk et al: the channel performance metrics of Ratasuk et al can be normalized to a common scale for sorting and comparison to determine the UE handover order; the distance metric of Ratasuk et al can be calculated based on all of the normalized performance metrics since all channel performance metrics will be used to determine the UE handover order, so all performance metrics, including the distance metric since the distance metric is also used in determining UE handover order, need to be normalized to a common scale for sorting and comparison (claimed “normalizing the one or more performance metrics associated with at least the subset of the one or more electronic devices; calculating distance metrics of at least the subset of the one or more electronic devices based at least in part on the normalized one or more performance metrics associated with at least the subset of the one or more electronic devices, wherein a given distance metric is calculated among normalized one or more performance metrics associated with at least the subset of the one or more electronic devices…”).  Also, Fan et al disclose in Section 0063 that a distance metric between nodes can be a Euclidean distance (claimed “given distance metric comprises a Euclidean distance”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein identifying at least the first electronic device comprises: normalizing the one or more performance metrics associated with at least the subset of the one or more electronic devices; calculating distance metrics of at least the subset of the one or more electronic devices based at least in part on the normalized one or more performance metrics associated with at least the subset of the one or more electronic devices, wherein a given distance metric is calculated among normalized one or more performance metrics associated with at least the subset of the one or more electronic devices, and wherein the given distance metric comprises a Euclidean distance; and ranking at least the subset of the one or more electronic devices based at least in part on the calculated distance metrics.  One would have been motivated to do so so that eNB can hand off UEs closer to the target cell before UEs farther away from target cell, since it is more efficient to handoff users closer to the target cell, and to normalize all performance metrics including the distance metric to determine the UE handover order, and since a Euclidean distance is a conventional distance metric.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0358990 to Kovacs et al in view of U.S. Publication No. 2014/0162680 to Kotecha in view of U.S. Publication No. 2007/0015509 to Xiang in view of U.S. Publication No. 2014/0378144 to Legg et al, and in further view of U.S. Publication No. 2015/0282056 to Cherian et al.
Kovacs et al do not disclose wherein, prior to providing the recommendation, the access point is configured to: provide, to the antenna node, requests for beacon reports intended for the one or more electronic devices; and receive, at the antenna node, the beacon reports associated with at least a subset of the one or more electronic devices; wherein the recommendation is based at least in part on the beacon reports and at least the subset of the one or more electronic devices comprises the first electronic device; and wherein a given beacon report comprises information specifying one or more of the second access points with which a given electronic device in the one or more electronic devices communicates using wireless communication, and the given beacon report is compatible with an IEEE 802.11k standard.
Legg et al disclose in Figure 1 that source eNB sends measurement control (claimed “requests for beacon reports”) to UE (claimed “one or more electronic devices”) which configures how UE should take measurements, such as RSRP/RSRQ, and under what conditions a measurement report (claimed “beacon reports”; claim does not specifically define a “beacon report” so a “beacon report” can read on a measurement report) should be triggered and sent to source eNB (claimed “provide, to the antenna node, requests for beacon reports intended for the one or more electronic devices”).  UE then measures metrics, such as RSRP/RSRQ, of different neighboring candidate target cells (claimed “second access points with which a given electronic device in the one or more electronic devices communicates using wireless communication”) into a measurement report (claimed “wherein a given beacon report comprises information specifying one or more of the second access points with which a given electronic device in the one or more electronic devices communicates using wireless communication”).  UE then sends the measurement report to source eNB (claimed “receive, at the antenna node, the beacon reports associated with at least a subset of the one or more electronic devices”).  When source eNB receives the measurement report, source eNB can decide to handover UE to a better target cell based on the measurement report and then sends a handover command to UE to perform handover to the target cell (claimed “wherein the recommendation is based at least in part on the beacon reports and at least the subset of the one or more electronic devices comprises the first electronic device”).  Refer to Sections 0009-0019.  Legg et al disclose a handover command and not a claimed “recommendation”; Legg et al do not disclose “wherein, prior to providing the recommendation, the access point is configured to …” and “wherein the recommendation is based at least in part on the beacon reports…”.  Ramachandran et al disclose in Figures 9, 11 and Sections 0052 and 0076-087 that serving BS provides a recommendation to SS to handover to the selected target BS, wherein SS can choose to ignore the the given beacon report is compatible with an IEEE 802.11k standard”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein, prior to providing the recommendation, the access point is configured to: provide, to the antenna node, requests for beacon reports intended for the one or more electronic devices; and receive, at the antenna node, the beacon reports associated with at least a subset of the one or more electronic devices; wherein the recommendation is based at least in part on the beacon reports and at least the subset of the one or more electronic devices comprises the first electronic device; and wherein a given beacon report comprises information specifying one or more of the second access points with which a given electronic device in the one or more electronic devices communicates using wireless communication, and the given beacon report is compatible with an IEEE 802.11k standard.  One would have been motivated to do so to so that a source eNB can request a 802.11k measurement report of target cells from UE, and then select a target cell for handover for UE based on the measurement report.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0358990 to Kovacs et al in view of U.S. Publication No. 2014/0162680 to Kotecha in view of U.S. Publication No. 2007/0015509 to Xiang, and in further view of U.S. Publication No. 2014/0241316 to Okmyanskiy et al.
Kovacs et al do not disclose wherein the recommendation is based at least in part on a history of prior responses to recommendations by at least one of the one or more electronic devices, and the prior responses comprise an instance of ignoring a previous recommendation.
Okmyanskiy et al disclose in Figures 1-5 that FLE maintains a handover history for each UE in relation to handover success rates for past handoff operations to candidate target FAPs (claimed history of prior responses to recommendation by at least one of the one or more electronic devices”).  The handover success rates are used by FLE to determine a handover success factor for each candidate target FAP for past handovers for a given UE.  When UE is near candidate target FAPs, FLE 25 selects the candidate target FAP for UE to handover to based on which of candidate target FAP has a higher handover success factor of past handovers for UE than handover success factors for other candidate target FAPs.  So, when UE needs to be handed off to any candidate target FAP, FLE hand overs UE to the target FAP that has the highest success rate, wherein the success rate is based on a history of prior handovers of UE to a target FAP.  Refer to Sections 0015-0066, specifically Sections 0015, 0042, and 0062.  Xiang discloses in Figures 4-11B that BS sends a handover request (claimed “recommendation”) to MS including a list of recommended BSs that MS can handover to.  MS can accept the recommended handover request or reject the recommended handover request (claimed “the prior responses comprise an instance of ignoring a previous recommendation”).  Refer to Sections 0008, 0009, and 0032-0054.  By applying Xiang to Okmyanskiy et al: if MS rejects a handover request of BS, the handover has failed as disclosed by Xiang et al, which lowers the handover success rate of the BS so handovers to the BS are less likely based on prior handovers to the BS as disclosed by Okmyanskiy et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the recommendation is based at least in part on a history of prior responses to recommendations by at least one of the one or more electronic devices, and the prior responses comprise an instance of ignoring a previous recommendation.  One would have been motivated to do so to so UE is handed over to the target FAP that provides the highest success rate to increase the chance that UE is handed over successfully, and to include instances where UE ignores a handoff request since UE can ignore a handoff request to make the system ore flexible.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0358990 to Kovacs et al in view of U.S. Publication No. 2014/0162680 to Kotecha et al in view of .
Kovacs et al do not disclose wherein the one or more second access points comprise one or more neighboring access points of the access point; and wherein the access point identifies the one or more neighboring access points based at least in part on wireless ranges between the one or more neighboring access points and the access point.
Yao et al disclose in Figure 1 and Section 0014 a network with a plurality of access points 1201-12020, wherein each of the access points has one or more neighbor access points (claimed “the one or more second access points comprise one or more neighboring access points of the access point”).  For example, access point 102-5 has neighbor access points 1023, 1024, 1028, and 1029.  “Such neighbor relationships may be based on the wireless communicating range of particular access points.  For instance, a neighbor relationship may exist between two access points when they can successfully send wireless transmissions to each other.” (Section 0014 lines 7-11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more second access points comprise one or more neighboring access points of the access point; and wherein the access point identifies the one or more neighboring access points based at least in part on wireless ranges between the one or more neighboring access points and the access point.  One would have been motivated to do so to since neighboring access points must be able to successfully send wireless transmission to one another within the wireless range.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2010/0214943 to Immendorf et al disclose in Figures 1-8 a method wherein a base station determines the current capacity and future capacity of the base station and determines a handover limit; if the user load exceeds the handover limit, the base station negotiates handover of the user to neighboring base stations.  Refer to Sections 0030-0070.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Christine Ng/
Examiner, AU 2464
January 15, 2021